Citation Nr: 1706947	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1972 to June 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran had requested a hearing before a Veterans Law Judge, but in January 2011, he canceled a hearing that was scheduled for March 2011.  He has not requested that the hearing be rescheduled.  His hearing request is therefore withdrawn.

The issue on appeal was previously remanded by the Board in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2012 remand, the Veteran was to be scheduled for a general medical examination to determine the nature and severity of all disabilities present and their effect on his activities of daily life and his need for aid and attendance of another person.  The examiner was asked to describe all manifestations of each current disability.

The Veteran has several nonservice-connected disabilities, including: (1) sexual pain disorder, (2) depressive disorder, (3) hypertension, (4) chronic postoperative pterygium of the right eye, (5) sexual impotence, (6) diabetes mellitus type II, 
(7) gastritis, (8) colon diverticulosis, (9) right inguinal hernia, (10) status post herniorrhaphy, (11) psoriasis, and (12) bilateral shoulder degenerative joint disease.

The Veteran was afforded a VA examination in December 2014; however, the examiner only considered four of the Veteran's disabilities (i. e., bilateral shoulder degenerative joint disease, depressive disorder, diabetes mellitus, and hypertension).  

The Veteran's representative has argued that the December 2014 VA examination does not comply with the Board's June 2012 remand instructions in that it did not address the severity of each of the Veteran's disabilities.  The Board agrees.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine his need for pension based on the need for regular aid and attendance or on being housebound.  The examiner should be provided the claims file, and he/she should be requested to review the Veteran's medical history.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the Veteran's disabilities should be evaluated, including (1) sexual pain disorder, 
(2) depressive disorder, (3) hypertension, (4) chronic postoperative pterygium of the right eye, (5) sexual impotence, (6) diabetes mellitus type II, (7) gastritis, (8) colon diverticulosis, (9) right inguinal hernia, 
(10) status post herniorrhaphy, (11) psoriasis, and 
(12) bilateral shoulder degenerative joint disease).  

The examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on his ability to perform daily functions, specifically addressing the following:

(a)  Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 

(b)  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 

(c)  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 

(d)  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment? 

(e)  Does he have any disability that requires that he remain in bed? 

(f)  Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the appellant to be housebound or to depend on another for regular aid and attendance.
A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  his remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




